Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Omar Galiano on 01/19/2021:
The previously withdrawn claims 53-72 have been cancelled.  In addition, the current claims 37 and 41 have been cancelled.
In claim 1, line 6, after “suggested by the controller”,--, wherein the display unit is also configured to display a visually highlighted range when a driving style of the driver is in the efficiency range suggested by the controller, and the display unit displays a recommendation for reducing the accelerator pedal angle or for changing the driving style by displaying an illuminated arrow pointing toward an efficient direction--has been inserted.
In claim 38, line 1, “37” has been deleted; same line after “according to claim”,--1--has been inserted.
In claim 39, line 1, “37” has been deleted; same line after “according to claim”,--1--has been inserted.
.
In claim 43, line 1, “37” has been deleted; same line after “according to claim”,--1--has been inserted.
In claim 44, line 1, “37” has been deleted; same line after “according to claim”,--1--has been inserted.
In claim 46, line 1, “37” has been deleted; same line after “according to claim”,--1--has been inserted.
In claim 47, line 1, “37” has been deleted; same line after “according to claim”,--1--has been inserted.
In the specification, in paragraph 0001, line 2, after “No. 13/240,550, filed September 22, 2011,”--which is now U.S. Patent No. 9,493,071 B2,--has been inserted.
		Conclusions
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan C To whose telephone number is (571) 272-6985.  The examiner can normally be reached on from 6:00AM to 2:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jelani Smith, can be reached on (571) 270-3969.
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/TUAN C TO/Primary Examiner, Art Unit 3662